Citation Nr: 0400195	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
spondylolithesis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1984 to April 1985.  


This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which continued a 20 percent disability rating 
for the veteran's spondylolisthesis of L5-S1.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge on June 19, 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  This requirement is not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not received this notice with 
respect to his increased rating claim.

At the June 2003 hearing, the veteran testified that his back 
pain had increased in severity since his last VA examination 
in February 2002.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The veteran also reported relevant treatment from Dr. Barry 
Cusson and Dr. Sutherland, in May 2003 and September 2003, 
respectively.  Records of this treatment are not part of the 
claims folder.  VA is required to obtain relevant private 
treatment records.  38 U.S.C.A. § 5103A(b) (West 2002).
 
Effective September 26, 2003, the criteria for evaluating 
spinal disability, were revised.  68 Fed. Reg. 51,454 
(August 27, 2003).  The veteran has not yet been advised of 
the changes, and he could be prejudiced if the Board were to 
apply the new law in the first instance.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Further, the last VA examination to determine the degree of 
severity of the veteran's spine disability was conducted in 
February 2002 and a more contemporary examination of the 
spine is needed to properly assess the current nature and 
severity of service-connected spine disability.  Given the 
presence of outstanding medical records and the veteran's 
testimony of increased severity of back pain, a VA 
examination is warranted to provide a more complete 
disability picture.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran with 
a VCAA notice letter pertaining to his 
claim for an increased rating for a back 
disability in accordance with the 
requirements of that act and applicable 
court decisions.

2.  The RO should take the necessary steps 
to obtain all treatment records for the 
veteran's back disability from Dr. Barry 
Cusson, 16 Hospital Drive, Suite 101, 
York, Maine, 03909 for the period from May 
2003 to the present.  

3.  The RO should ask the veteran to 
provide the dates of treatment by Dr. 
Sutherland, as well as his full name, and 
address.  The RO should then obtain all 
records of treatment reported by the 
veteran. 

4.  After the above has been completed, 
the RO should schedule the veteran for a 
VA examination by a physician with 
appropriate expertise to determine the 
current residuals of injury to the 
veteran's lower back and the functional 
impairment resulting from those residuals.  
The examiner must review the claims 
folders, to include evidence received in 
connection with the above requests.    Any 
indicated testing should be conducted.  
The examiner should:

(A)  Undertake range of motion 
studies of the lumbar spine, noting 
the exact measurements for forward 
flexion, extension, lateral flexion, 
lateral rotation and specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner 
should identify any objective 
evidence of pain and provide an 
assessment of the degree of severity 
of any pain.
 
(B)  Ascertain whether the lumbar 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, 
if feasible, express this in terms 
of the degree of additional range of 
motion loss, or favorable or 
unfavorable ankylosis due to 
weakened movement, excess 
fatigability, or incoordination.
 
(C)  Identify any muscle spasm, 
guarding, localized tenderness, and 
abnormal spinal contour.  The 
examiner should specifically 
identify any evidence of deformity 
of a vertebral body due to the 
service-incurred injury.  
 
(D)  The examiner should 
specifically address whether there 
is localized tenderness, muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side or other abnormality 
of spinal contour; positive 
Goldthwaite's sign; abnormal 
mobility on forced motion, and/or 
guarding.  If guarding or muscle 
spasm is found, the examiner should 
indicate whether it is sufficiently 
severe to result in an abnormal 
gait. 
 
(E)  The examiner should note 
whether there have been any periods 
of doctor prescribed bed rest for 
treatment of the back disability.  

(F)  The examiner should also note 
whether there is any resulting 
neurologic impairment.  The examiner 
should note whether there is 
evidence of severe or pronounced 
intervertebral disc disease with 
persistent symptoms compatible with 
sciatic neuropathy, and whether 
there are findings appropriate to 
the site of a diseased disc.  The 
examiner should note the extent of 
any relief from these symptoms.

(G)  The examiner should note 
whether the back disability results 
in paralysis, neuralgia or neuritis 
of any nerves.  If there is 
paralysis of any nerve the examiner 
should note whether such paralysis 
is complete or partial.  The 
examiner should also note whether 
any partial paralysis, neuralgia or 
neuritis is severe, moderate, or 
mild.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims given consideration of the old and 
the revised spine regulations.  If the 
benefits sought continue to be denied, the 
RO should issue a supplemental statement 
of the case.  Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

